DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of a nonaqueous electrolyte comprising A) a cyclic sulfone compound comprising a sulfolane; B) an acyclic carbonate comprising ethyl methyl carbonate and C) a difluorophosphate [LiPO2F2] in the reply filed on 7-19-2021 is acknowledged.  The traversal is on the ground(s) that it would not be a burden to search all species.  This is not found persuasive because there are many combinations for the solvents comprising specific species in the same prior art would not contain all the different species combinations.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7-19-2021.
Information Disclosure Statement
The information disclosure statement filed 9-5-2019 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, 
Specification
The disclosure is objected to because of the following informalities: In the section, cross reference to related applications, US patent application number 14/849,119 needs to be updated that it is now US patent 10,468,720. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. One would not be able to search and find every compound having a coefficient of viscosity at 25 degrees C, of 1.5 mPas or lower.   
Claims 1-3 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 0.001-0.5% by mass of the monofluorophosphate or the difluorophosphate, does not reasonably provide enablement for any amount of monofluorophosphate or the difluorophosphate being present.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The specification on page 63, [0190] teaches this %mass limitation.
Claims 1-3 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
             Claim 1 is rejected because the claim should instead cite “A nonaqueous electrolyte solution comprising an electrolyte salt, a nonaqueous solvent comprising (A) and (B) dissolving the electrolyte salt and comprising an additive comprising (C)”.            Claim 1 is rejected because it is unclear what the lower range of the coefficient of viscosity at 25 degrees C for compound (B).                                        Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 



Claims 1-4 and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato et al. (US 2008/0102376).           Kato et al. teaches on page 1, [0021], a secondary battery comprising a negative electrode, a positive electrode and nonaqueous electrolyte solutions. Kato et al. teaches on page 2, [0031-0032], that lithium difluorophosphate [LiPO2F2] [compound (C)] can be used as additives for electrolytes solution for secondary batteries.  Kato et al. teaches on page 4, [0075], that the nonaqueous electrolyte solution contains a nonaqueous solvent and an electrolyte lithium salt containing hexafluorophosphate and the difluorophosphate. Kato et al. teaches on page 4, [0081], examples of the nonaqueous solvents include linear carbonates such as diethyl carbonate, dimethyl carbonate and ethyl methyl carbonate [claims 3-4, compound (B), an acyclic carbonate, EMC, DMC, DEC]; cyclic esters such as methyl acetate and methyl propionate [claims 3-4, compound (B), cyclic esters such as methyl acetate and methyl propionate]; linear ethers such as dimethoxyethane and dimethoxymethane [claims 3-4, compound (B), an acyclic ether such as 1,2-dimethoxyethane] and sulfur containing organic solvents such as sulfolane and diethyl sulfone [claim 2, compound (A), a cyclic sulfone comprising a sulfolane] with the solvents may be used alone or in combination.  Kato et al. teaches on page 5, [0082-0084], that the nonaqueous solvent is preferably a solvent mixture 20 volume percent or more of a cyclic carbonate and 20 volume percent or more of the linear carbonate where the cyclic carbonate and the linear carbonate content of the nonaqueous solvent being 70 volume percent or more because good charge and In re Kerkhoven, 205 USPQ 1069; In re Susi, 169 USPQ 423.         Since Kato et al. teaches the same solvent such as dimethyl carbonate, diethyl carbonate, ethyl methyl carbonate, etc. then inherently the same solvent comprising a compound (B) having a coefficient of viscosity at 25 degrees C, of 1.5 mPas or lower must also be obtained.	
           In addition, the presently claimed property of solvent comprising a compound (B)  compound having a coefficient of viscosity at 25 degrees C, of 1.5 mPas or lower would have obviously have been present once the Kato et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).              Kato et al. discloses the claimed invention except for specifically teachingthat the sulfolane solvent is present in an amount of 10-30 volume percent.            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 10-30 volume percent of a sulfolane solvent because Kato et al. teaches this is known and since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 10-30 volume percent of the sulfolane solvent because Kato et al. teaches this is known and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).      
         Since Kato et al. teaches the same solvent such as 1,2-dimethoxyethane (DME), dimethyl carbonate, diethyl carbonate, ethyl methyl carbonate, methyl acetate, etc. then inherently the same solvent comprising a compound (B) having a coefficient of viscosity at 25 degrees C, of 1.5 mPas or lower must also be obtained.	
In addition, the presently claimed property of solvent comprising a compound (B)  compound having a coefficient of viscosity at 25 degrees C, of 1.5 mPas or lower would have obviously have been present once the Kato et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727